DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knevels (US 8,371,562).
In regards to claim 9, Knevels discloses a cab suspension system for an agricultural vehicle having a frame (at least Figs. 1-3, Col.2 Lines 21-43) , comprising: 
an anti-roll bar (24); 
a pair of support brackets (26) configured for securing the anti-roll bar to the frame; 
and a pair of intermediary placement brackets configured for temporarily supporting the anti- roll bar in a final assembly position (20).  Please note that the order of attachment is 
In regards to claim 10, Knevels discloses, that the anti-roll bar comprises a pair of bushings (98, Fig.3, Col.3 lines 61-63)  and a pair of bushing retention brackets (82, Col.3 Lines 29-39).  
In regards to claim 11, Knevels discloses each bushing retention bracket (82) comprises an elongated upper portion (94 and 102, upper), a side portion (88) , and an elongated lower portion such (94 and 102 lower, or 90+92) that each bushing retention bracket has an open "U"-shape (Fig.3, Col. 3 Lines 40 - col.4 Lines 18)  
In regards to claim 12, Knevels discloses each intermediary placement bracket (20) comprises a lower portion and an upper portion which at least partially supports a respective elongated upper portion of a respective bushing retention bracket (Fig.1, bracket 20 is connected to cab mount 30 where each bushing retention bracket 98 is comprised, Fig.2)  
In regards to claim 13, Knevels discloses each bushing retention bracket further comprises a retention plate positionable between a respective pair of elongated upper and lower portions for closing the open "U"-shape ( 94 or 114,Fig.3, Col. 3 Lines 40 - Col.4 Lines 18).  

In regards to claim 15, Knevels discloses an agricultural vehicle, comprising: 
a frame (10); and a cab (12) suspension system (14), comprising: 
an anti-roll bar (24); 
(26) configured for securing the anti-roll bar to the frame; 
and a pair of intermediary placement brackets configured for temporarily supporting the anti- roll bar in a final assembly position (20)(Figs. 1-3, Col.2 Lines 21-43).  
In regards to claim 16 Knevels discloses the anti-roll bar (24) comprises a pair of bushings(98 inside assembly 30,Fig.3, Col.3 lines 61-63) and a pair of bushing retention brackets (82, Col.3 Lines 29-39).  
In regards to claim 17, Knevels discloses each bushing retention bracket comprises an elongated upper portion (94 and 102, upper), a side portion (88) , and an elongated lower portion such (94 and 102 lower, or 90+92) that each bushing retention bracket has an open "U"-shape (Fig.3, Col. 3 Lines 40 - col.4 Lines 18)  
In regards to claim 18, Knevels discloses each intermediary placement bracket comprises a lower portion and an upper portion which at least partially supports a respective elongated upper portion of a respective bushing retention bracket (fig.1, bracket 20 is connected to cab mount 30 where each bushing retention bracket 98 is comprised, fig.2)  
In regards to claim 19, Knevels discloses each bushing retention bracket further comprises a retention plate positionable between a respective pair of elongated upper and lower portions for closing the open "U"-shape ( 94 or 114,Fig.3, Col. 3 Lines 40 - col.4 Lines 18).  

Claims 9 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tauber (US 2018/0022401).

a frame, comprising: 
an anti-roll bar (3); 
a pair of support brackets (2a,2b) configured for securing the anti-roll bar to the frame (paragraph 0041); 
and a pair of intermediary placement brackets configured for temporarily supporting the anti- roll bar in a final assembly position (3a,3b).   
In regards to claim 15, Tauber discloses (at least, Fig.1) an agricultural vehicle, comprising: 
a frame (abstract) ; and 
a cab suspension system (1), comprising: 
an anti-roll bar (3); 
a pair of support brackets configured for securing the anti-roll bar to the frame (2A,2B, paragraph 0041); and 	
a pair of intermediary placement brackets (3a,3b) configured for temporarily supporting the anti-roll bar in a final assembly position.  

Allowable Subject Matter
Claims 1-8 allowed.
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References listed on PTO-892 provide prior art that teach relevant cab suspension systems for vehicles. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616